 



Exhibit 10.1
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.
AMENDMENT NO. 2 TO DISTRIBUTION, PATENT & TRADEMARK LICENSE,
MARKETING AND SUPPLY AGREEMENT
     This Amendment Agreement (this “Amendment No. 2”) is entered into as of the
18th day of August 2006, by and between Kos Pharmaceuticals, Inc., a Florida
corporation (“Kos”), and Merck KGaA, an entity organized under German law and
registered in the commercial registry of the local court of Darmstadt under HRB
6164 (“Merck”).
Recitals
     A. Kos and Merck are parties to that certain Distribution, Patent &
Trademark License, Marketing and Supply Agreement entered into as of October 23,
2002, as amended (the “Agreement”).
     B. The Agreement provides for certain rights and obligations with respect
to two Kos products: Niaspan® and Advicor®.
     C. Due to changed circumstances and other mutual considerations, the
Parties desire to amend the Agreement to remove Advicor from the Agreement in
all respects, while leaving the Agreement in place solely with respect to
Niaspan.
     D. Except as otherwise stated herein, terms defined in the Agreement shall
have the same meanings when used herein. Unless otherwise stated, references to
Sections herein are to Sections in the Agreement and references to Appendices
are to Appendices to the Agreement.
Amendment Agreement
     The Parties hereby agree that henceforth any and all references contained
in the Agreement shall hereby be modified or revised as follows:
     1. The term “Product(s)” shall mean Niaspan and shall not mean or include
Advicor or any other product. Where the phrases “both Products” or “Niaspan or
Advicor” or “Niaspan and Advicor” or similar phrases are used, these shall be
understood to be references to Niaspan only.
     2. Clause (ii) is deleted from Section 1.22 (definition of “Initial
Indications”).
     3. “ or, as applicable, **** of Advicor” is stricken from the first
sentence of Section 1.27 (definition of “Minimum Transfer Price”).
     4. The term “New Products” shall mean any product or proposed product,
other than the Products and Product Improvements or Kos’ Niaspan/simvastatin
combination products (it being understood and agreed that notwithstanding the
foregoing, Kos shall not enter into an arrangement with any Third-Party for the
development or commercialization of a Niaspan/simvastatin combination product on
terms that, when taken as a whole, are materially

 



--------------------------------------------------------------------------------



 



more favorable to such Third-Party, than the terms that Kos has offered to Merck
previously), which contains, in any dosage form and/or formulation ****.
     5. The sentence “Similarly, Advicor will be the ‘Associated Product’ for a
Product Improvement that is associated with Advicor in such manner.” and all
following it in Section 1.36 (definition of “Product Improvements”) are
stricken.
     6. Clause (iv) of Section 3.2(b) is stricken.
     7. The following clauses relating to milestones are stricken from the table
in Section 5.2, and in no event shall any such milestone be, or become, payable,
whether or not any related event has occurred prior to (or occurs following) the
effectiveness of this Amendment:

     
Marketing Authorization of Advicor for
1st line indication in a Top Market
  **** per Top Market ****  
Marketing Authorization of Advicor for
2nd line indication in a Top Market
  **** per Top Market ****

Any additional references to Advicor in such table shall also be stricken
therefrom.
     8. Section 5.5(b) is stricken.
     9. The parties will, following execution of this Amendment No. 1, attempt
to establish mutually agreeable **** in Section 9.2 due to the fact, that
Niaspan will remain the only Product covered by the Agreement following the
removal of Advicor, pursuant hereto. If and when ****, as contemplated
hereunder, are established by the Steering Committee pursuant to Section 9.2,
such **** shall relate solely to **** of Niaspan and shall no longer include any
component reflecting **** of Advicor.
     10. Any reference to Advicor shall be stricken from Section 9.3
     11. Section 11.1(b) is stricken.
     12. The phrase “ and **** for Advicor” is stricken from Section 11.7(f),
and the next following sentence in that Section shall read: “Kos shall inform
Merck in writing of any deviation from the aforementioned **** .”
     13. The phrase “ shall be at least **** for Advicor and” is stricken from
Section 11.11.
     14. Section 17.4 is stricken. Accordingly, Merck hereby notifies Kos that
no further reimbursements will become due to Merck under Section 17.4, and
agrees to immediately return the letter of credit specified in Section 5.1 to
Kos and to assist Kos, as reasonably requested by Kos, to immediately terminate
the letter of credit referred to in Section 5.1.

-2-



--------------------------------------------------------------------------------



 



     15. The addresses set forth in Section 21 with respect to notices to Kos
are updated to be as follows:
Kos Pharmaceuticals, Inc:
1 Cedar Brook Drive
Cranbury, NJ 08512
Facsimile: (609) 495-0916
Attention: Adrian Adams
President & CEO

-3-



--------------------------------------------------------------------------------



 



     
Copy to:
  Andrew I. Koven, Executive Vice President,
General Counsel and Corporate Secretary
1 Cedar Brook Drive
Cranbury, NJ 08512
Facsimile: (609) 495-0916

     16. Appendix A is stricken.
     17. The Indications for Advicor set forth in Appendix B are stricken.
     18. Appendix D shall be stricken in its entirely and replaced with the
Appendix D attached hereto.
     19. The entries with respect to Advicor in bottles and Advicor in blister
packs are stricken from Appendix E.
     20. Except as modified in this Amendment No. 1, the Agreement remains in
full force and effect in accordance with its terms. The provisions of
Sections 22 and 23 of the Agreement apply to this Amendment as if fully set out
herein.
[Signature page follows]

-4-



--------------------------------------------------------------------------------



 



NOW THEREFORE, the Parties, through their authorized officers, have executed
this Amendment as of the date first written above.

            KOS PHARMACEUTICALS, INC.
      By:   /s/ Andrew I. Koven     September 6, 2006         Name:   Andrew I.
Koven        Title:   Executive Vice President,
General Counsel and Corporate Secretary        MERCK KGaA
      By:   /s/ Christian Velmer         Name:   Christian Velmer       
Title:   Senior Vice President
Commercial Unit CM Care & Operations        MERCK KGaA
      By:   /s/ Philipp R. Buehler         Name:   Philipp R. Buehler       
Title:   Legal Counsel
Corporate Legal Department   

-5-